         Case 1-20-43932-jmm        Doc 50     Filed 12/29/20     Entered 12/30/20 10:56:39




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
____________________________________________

In re:                                                        Chapter 11 (Subchapter V)
         Fanchest, Inc.,                                      Case No: 20-43932-JMM

                  Debtor.1
___________________________________________

      INTERIM ORDER RESOLVING OBJECTION TO MOTION AUTHORIZING THE
     INTERIM USE OF CASH COLLATERAL AND SCHEDULING FINAL HEARING ON
                               THE MOTION

         Upon the Motion (the “Motion”) 2 of the Debtor, by its counsel, seeking entry of (1) an Interim

Order authorizing the Debtor, pursuant to sections 105(a), 361, 362, 363(a), 363(c)(2)(3), 363(e), and

1107(a) of the Bankruptcy Code, Bankruptcy Rules 2002, 4001(b) and 9014, and Local Rule 4001-5,

to utilize Cash Collateral, upon the terms and conditions set forth herein, pending a final hearing to

be held before the Court on January 20, 2021 at 11:00 a.m. (the “Final Hearing”) and (2) following

the Final Hearing, a final cash collateral order permitting the use of Cash Collateral (the “Final

Order”); an emergency hearing having been held and concluded before me on December 17, 2020 to

consider the entry of this order authorizing the Debtor’s interim use of Cash Collateral (the “Interim

Hearing”); and an objection having been filed by Phoenix Growth Capital LLC (“Phoenix”), and no

other objections having been filed with the Court or raised at the Interim Hearing; and Phoenix having

objected to, among other things, the Debtor’s request that the Court find that the funds sought to be

used by the Debtor as cash collateral that were seized by Phoenix prior to the Debtor’s bankruptcy

filing are property of the bankruptcy estate and constitute cash collateral; and it appearing that during

the Interim Hearing, Phoenix agreed to pay the amounts set forth below under the conditions set forth

below, and reserve the right to raise any and all objections for the Final Hearing; and it appearing to


1
    (Federal Tax Id. No. xx-xxx 3182).
2
    Capitalized terms not defined herein shall have the meanings ascribed to them in the Motion.
       Case 1-20-43932-jmm           Doc 50     Filed 12/29/20   Entered 12/30/20 10:56:39




the Court that granting the interim relief requested is fair and reasonable and in the best interests

of the Debtor, its estate, its creditors and equity holders, and is essential to the operation of the

Debtor’s business; and after due deliberation having been had, and sufficient cause appearing therefor,

and the Debtor having asserted for the purposes of this Interim Order that: 3

        1.      The Debtor filed a voluntary petition for relief under subchapter V of Chapter 11 of

the Bankruptcy Code on November 6, 2020 (the “Petition Date”).

        2.      The Debtor is currently indebted to Phoenix in an amount disputed by the parties,

but not in excess of $700,000 (the “Prepetition Obligations”) in connection with prepetition advances

and other costs incurred by Phoenix pursuant to the loan documents between the parties.

        3.      The Debtor submitted the December 10, 2020 Declaration of James Waltz that asserts

the Debtor’s inventory has a book value of more than $2,871,400, but there may be a market value of

something less than book value, but in excess of the Prepetition Obligations. Phoenix submitted the

December 16, 2020 Declaration of Abbas Maniar that disputes that value.

        4.      During the initial two (2) week period after the entry of this Order (the “Interim

Period”), the estimated amount of expenses to be incurred by the Debtor, after an agreement during

the hearing to reduce certain expenses set forth in the Budget, is approximately $67,500.

        5.      Phoenix appears to have a valid, perfected, and enforceable lien and security interest

in the Debtor’s assets, including all accounts receivables and proceeds and products therefrom

(collectively, the “Prepetition Collateral”).

        NOW THEREFORE, upon the Motion, and the pleadings in this Chapter 11 case, and the

record of the proceedings held before this Court with respect to the Motion, this Court finds as

follows:



3
 Nothing asserted herein shall be used to prejudice or estop any party from subsequently contesting
any of the factual assertions for any other purpose.
       Case 1-20-43932-jmm             Doc 50   Filed 12/29/20   Entered 12/30/20 10:56:39




       1.      The Debtor has given notice of the Interim Hearing to: (i) the Office of the United

States Trustee for the Eastern District of New York, Brooklyn Division, Attn: Jeremy Sussman, Esq.,

201 Varick Street, Suite 1006, New York, New York 10014; (ii) counsel for Phoenix Growth Capital

LLC, Ortiz & Ortiz, L.L.P., 35-10 Broadway, Suite 201, Attn: Norma E. Ortiz , Esq.; (iii) any party

whose interests are directly affected by the Motion; (iv) those persons who have formally appeared

and requested notice and service in this Chapter 11 case pursuant to Bankruptcy Rules 2002 and 3017;

(v) the 20 largest unsecured creditors of the Debtor; and (vi) all other parties required to receive

service under Local Rule 2002-2 (collectively, the “Notice Parties”) by overnight mail, facsimile

transmission and/or electronic mail on December 10, 2020. Due to the urgency of the circumstances

surrounding this Motion and the nature of the relief in it, such notice represents sufficient and

adequate notice of the Motion and the Interim Hearing pursuant to Bankruptcy Rules 4001(b) and

9014 and no further notice of, or hearing on the interim relief sought in the Motion is necessary or

required.

       2.      Consideration of the Motion constitutes a “core proceeding” as defined in 28 U.S.C.

§§157(b)(2)(A), (K), (M) and (O).

       3.      This Court has jurisdiction over this proceeding and the parties and property affected

hereby pursuant to 28 U.S.C. §§ 157 and 1334.

       4.      Other than the appointment of the subchapter V Trustee (the “Trustee”), no committee,

examiner, or trustee has yet been appointed in this Chapter 11 case.

       5.      Good, adequate and sufficient cause has been demonstrated to justify the granting of

the interim relief requested herein.

       IT IS HEREBY ORDERED AS FOLLOWS:

       1.      Phoenix shall wire $67,500 no later than two business days from the entry of this order

to the Debtor’s DIP bank account at Axos Bank, and the Debtor’s counsel shall provide the wire
       Case 1-20-43932-jmm           Doc 50   Filed 12/29/20      Entered 12/30/20 10:56:39




transfer instructions for the Debtor’s DIP bank account to counsel for Phoenix immediately upon

entry of this Order.

       2.      The Debtor is hereby authorized to use these Funds in accordance with and to the

extent set forth in this Interim Order as shown in the Budget annexed hereto as Exhibit “1” (the

“Interim Budget”) on an interim basis through and until January 20, 2021, at 5:00 p.m. (Prevailing

Eastern Time) (the “Interim Expiration Date”); provided, however, that, nothing in this Interim Order

shall be deemed a waiver of the Debtor’s right to seek the use of Cash Collateral or the right of

Phoenix to oppose such request and to the extent that any amounts are needed in excess of the

budgeted amounts, these additional sums may be advanced by Jim Waltz on behalf of the Debtor and

Mr. Waltz will be entitled to make a motion at the appropriate time for recovery of these advances

under the appropriate Bankruptcy Code section(s).

       3.      The Debtor shall, as soon as practical after securing the inventory located at the

Fosdick Fulfillment Center (“Fosdick”) and the Molly Fulfillment Center (“Molly”), perform an

accounting of the inventory on hand (the “Inventory”) and provide said accounting to Phoenix and

the Trustee. Prior to moving the inventory from Fosdick or Molly, the Debtor will give advance

notice to Phoenix so that Phoenix can, if it desires, attend the loading and/or unloading of the

inventory and Phoenix shall have the right to videotape or otherwise record the Inventory prior to

such move. Pending the date for a Final Hearing on the Motion as set forth herein, advance notice of

any sales will be provided to Phoenix and the Trustee and, regardless, the Debtor shall not, without

the consent of Phoenix or further order of this Court, dispose of the Inventory prior to the date of the

Final Hearing as set forth herein.

       4.      The Debtor has requested, and the Court approves, the Debtor’s request to grant

Phoenix a replacement lien in the Debtor’s assets for the funds expended by Phoenix under this Order.

Should the Court determine at the Final Hearing that the funds constitute cash collateral, the
       Case 1-20-43932-jmm           Doc 50     Filed 12/29/20      Entered 12/30/20 10:56:39




replacement liens shall be deemed as adequate protection for any post-petition diminution in the value

of the interests of Phoenix in the Prepetition Collateral, including, without limitation, such

diminutions as may be caused by the imposition of the automatic stay of section 362(a) of the

Bankruptcy Code and by the Debtor’s use of the Prepetition Collateral and/or Cash Collateral. The

Debtor (i) is hereby authorized to and does hereby grant to Phoenix, a valid, binding, enforceable and

automatically perfected lien, and/or security interest (collectively, “Liens,” and as so granted to

Phoenix the “Replacement Lien”) in all of the Debtor’s presently owned or hereafter acquired

property and assets (collectively, to the extent acquired after the Petition Date, the “Post-Petition

Collateral” and together with the Prepetition Collateral and the Cash Collateral, the “Collateral”).

        5.      Notwithstanding the foregoing, the Replacement Lien shall be subject to liens and

other interests in property of the Debtor’s estate existing as of the Petition Date that are both (i) valid,

enforceable and not subject to avoidance by any trustee under the Bankruptcy Code; and (ii) senior

under applicable non-bankruptcy law to, or encumber assets not encumbered by, the Phoenix liens in

the Prepetition Collateral as of the Petition Date, if any.

        6.      The automatic stay provisions of section 362 are hereby modified to permit (a) the

Debtor to implement and perform the terms of this Interim Order, and (b) the Debtor to create, and

Phoenix to perfect, the Replacement Lien. Phoenix shall not be required to file UCC financing

statements or any other instruments with any other filing authority to perfect the Replacement Lien

granted by this Interim Order or to take any other actions to perfect such liens, which shall be deemed

automatically perfected by the docketing of this Interim Order by the Clerk of the Court. If, however,

Phoenix shall elect for any reason to file, record, or serve any such financing statements or other

documents with respect to such liens, then the Debtor shall execute the necessary documents upon

request, and the filing, recording, or service thereof (as the case may be) shall be deemed to have been

made at the time of the commencement of this Chapter 11 case on the Petition Date.
       Case 1-20-43932-jmm          Doc 50     Filed 12/29/20     Entered 12/30/20 10:56:39




       7.        Each of the following shall constitute an “Event of Default” for the purposes of this

Interim Order:

       •         The Debtor’s Chapter 11 case is dismissed or converted to a case under Chapter
                 7 of the Bankruptcy Code;

       •         A Chapter 11 trustee or examiner with expanded powers is appointed in the
                 Debtor’s Chapter 11 case;

       •         The Debtor ceases operations of its present business or takes any material
                 action for the purpose of effecting the foregoing without the prior written
                 consent of Phoenix, except to the extent contemplated by the Budget or
                 otherwise approved by the Court;

       •         The Debtor expends any material amounts of funds or monies for any purpose
                 other than those set forth in the Budget or as otherwise approved by the Court;

       •         The Debtor fails to comply with any of the terms of this Interim Order; or

       •         Except as may be authorized under this Court’s Order or with prior written
                 consent of Phoenix, the Debtor transfers Collateral or Cash Collateral to any
                 non-Debtor.

       8.        Any non-compliance or default with any term of this Interim Order shall not be

deemed an Event of Default, unless Phoenix delivers written notice of such non-compliance or default

to the Debtor’s proposed counsel, at the following address: Offit Kurman, P.A., Attn: Michael T.

Conway, Esq., 590 Madison Avenue, Sixth Floor, New York, New York 10022, and the non-

compliance or default is not thereafter cured by the Debtor within five (5) business days after

counsel’s receipt of such written notice. Upon the occurrence of any Event of Default, Phoenix may

move before this Court, on five (5) business days’ notice to the Debtor, to terminate the Debtor’s use

of Cash Collateral.

       9.        From and after the date of this Interim Order and pending the Final Hearing and/or

entry of any subsequent order, the funds disbursed pursuant to this Interim Order shall not, directly

or indirectly, be used to pay administrative expenses of the Debtor and its estate except for those

operating expenses that are set forth in the Interim Budget or with the written consent of Phoenix.
        Case 1-20-43932-jmm          Doc 50   Filed 12/29/20      Entered 12/30/20 10:56:39




        10.    The terms and conditions of this Interim Order shall be (i) effective and immediately

enforceable upon its entry by the Clerk of the Court notwithstanding any potential application of

Bankruptcy Rules 6004(g), 7062, 9014 or otherwise; and (ii) not be stayed absent (a) an application

by a party in interest for such stay in conformance with Bankruptcy Rule 8005 and applicable Local

Rules, and (b) a hearing upon notice to the Notice Parties, Phoenix, the Office of the United States

Trustee, and the Debtor’s counsel.

        11.    The provisions of this Interim Order and any actions taken pursuant hereto shall

survive entry of any orders which may be entered confirming any plan of reorganization, converting

this Chapter 11 case to a case under Chapter 7 of the Bankruptcy Code, or appointing a Chapter 11

trustee, subject to the provisions of the Bankruptcy Code.

        12.    The terms and provisions of this Interim Order, as well as the Replacement Lien and

all other claims and liens granted by this Order, shall: (a) continue in this Chapter 11 case or any

superseding case under the Bankruptcy Code; (b) be valid and binding upon, and inure to the benefit

of Phoenix, the Debtor, and their respective successors and assigns, and all parties in interest,

including, without any limitation, a Chapter 11 trustee, Chapter 7 trustee, responsible officer,

examiner, estate administrator, representative, or similar person appointed for the Debtor under any

chapter of the Bankruptcy Code; and (c) continue, notwithstanding any dismissal of the Debtor’s

Chapter 11 case (and any such order of dismissal shall so provide), and such claims and liens shall

maintain their priority as provided by this Interim Order until the Phoenix obligations are satisfied in

full.

        13.    The provisions of this Interim Order shall expire on January 20, 2021 unless extended

by further order of this Court or by written consent of the parties “So Ordered” by the Court.

        14.    The Debtor is directed to serve a copy of this Interim Order on the Office of the United

States Trustee, the Notice Parties, counsel for Phoenix, and all parties filing a notice of appearance,
       Case 1-20-43932-jmm         Doc 50     Filed 12/29/20     Entered 12/30/20 10:56:39




by facsimile, e-mail or regular mail, on or before January 5, 2021.

       15.     The Final Hearing shall take place before this Court on January 20, 2021 at 11:00

a.m.

       16.     Objections or responses, if any, to the proposed Final Order shall be in writing, filed

on the Court’s electronic Docket, and served upon the Notice Parties and on the proposed attorneys

for the Debtor, Offit Kurman, P.A., Attn: Michael T. Conway, Esq., 590 Madison Avenue, Sixth

Floor, New York, New York 10022, as well as all parties appearing in this Chapter 11 case, and

the Clerk of this Court, no later than 4:00 p.m. (Prevailing Eastern Time) on January 17, 2021.




                                                                ____________________________
   Dated: Brooklyn, New York                                           Jil Mazer-Marino
          December 29, 2020                                     United States Bankruptcy Judge
